Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00766-CV

                                      Jose Cruz RODRIGUEZ,
                                              Appellant

                                                  v.

                            Gilbert RODRIGUEZ and Nancy Rodriguez,
                                          Appellees

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV01318
                             Honorable J. Frank Davis, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2020

DISMISSED FOR WANT OF PROSECUTION

           On December 3, 2019, we struck appellant’s brief because the brief violates Rules 9 and

38 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9, 38. We ordered appellant to

file an amended brief in compliance with the Texas Rules of Appellate Procedure by January 2,

2020, or the appeal would be dismissed for want of prosecution. Appellant did not file an amended

brief or request an extension of time. Because appellant failed to timely file a brief in this appeal,

this appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b).

                                                   PER CURIAM